MORROW, Presiding Judge.
Theft of an automobile is the offense; penalty assessed at confinement in the penitentiary for two years.
The evidence heard in the trial court is not brought forward for review. There are no bills of exception complaining of the rulings of the court. The indictment is regular and regularly presented.
In the motion for new trial there is an averment that certain arguments were made. This is not verified by any bills of exception; nor does it appear that the court’s attention was drawn to the arguments at the time they are charged to have been made.
We find nothing in the record which would warrant this court in disturbing the verdict.
The judgment is affirmed.